          Case 1:19-cv-01658-VEC-KNF Document 27
                                              26 Filed 04/29/20 Page 1 of 1


MEMO ENDORSED                                                                   USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                             Christopher J. Bowes, Esq.                         DOC #:
                                      54 Cobblestone Drive                      DATE FILED: 4/29/2020
                                      Shoreham, NY 11786
                                          Tel (212) 979-7575
                                          Fax (631) 929-1700

                                                               April 29, 2020
   VIA ECF
   Hon. Valerie E. Caproni
   United States District Court for the
     Southern District of New York
   40 Foley Square
   New York, NY 10007                                 RE       Sepa v. Saul
                                                               19 CV 1658 (VEC)(KNF)

   Dear Judge Caproni:

          I am counsel for the plaintiff in the above captioned action and write to request an
   extension of time to file Objections to the April 16, 2020 Report and Recommendation. See
   Docket # 25. Although the Report and Recommendation is dated April 16, 2020, it was not
   entered onto the Docket until April 17, 2020. Consequently, I believe that the time to file
   Objections expires on May 1, 2020.

          I seek additional time to complete plaintiff’s Objections on account of significant
   workload delays caused by COVID 19. The pace of my work has been significantly altered as I
   account for personal family needs and work-at-home schedules. With the kind consent of
   opposing counsel, I respectfully request permission to file plaintiff’s Objections by May 15,
   2020.

          Thank you for Your Honor’s attention to this matter.

                                                               Respectfully submitted,

                                                               /s/Christopher J. Bowes

                                                               Christopher J. Bowes, Esq.

   cc:   AUSA Monika Crawford

                                                      Application GRANTED.
                                                      SO ORDERED.



                                                                                         4/29/2020
                                                      HON. VALERIE CAPRONI
                                                      UNITED STATES DISTRICT JUDGE
